Exhibit 10.2

 

AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT

 

AMENDMENT NO. 1, effective December     , 2005 to that certain Securities
Purchase Agreement, dated as of March 31, 2005, by and among MEDICALCV, INC., a
Minnesota corporation (the “Company”) and the investors identified therein on
the signature pages thereto (each and “Investor” and, collectively, the
“Investors”).

 

WHEREAS, the Company desires to amend Section 1.1 of the Securities Purchase
Agreement dated March 31, 2005, and the Securities Purchase Agreement provides
that it may be amended by a written instrument signed by the Company and the
Required Investors; and

 

WHEREAS, the undersigned Investor has agreed to consent to the amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Investor agree as
follows:

 

1.                                       Definitions.

 

(a)                                  The definition of “Transaction Documents”
is hereby amended to read as follows:

 

“Transaction Documents” means this Agreement, the Shares, the Certificate of
Designation, the Registration Rights Agreement, the Escrow Agreement, the
Warrants and any other documents or agreements executed in connection with the
transactions contemplated hereunder, in each case, as may be amended from time
to time.

 

(b)                                 The definition of “Warrants” is hereby
amended to read as follows:

 

“Warrants” means the Common Stock purchase warrants in the form of Exhibit C
hereto, as may be amended from time to time, issued or issuable to the Investors
at the Closing.

 

2.                                       Miscellaneous.

 

(a)                                  Except as provided above, the remaining
terms and conditions of the Securities Purchase Agreement shall remain in full
force and effect.

 

(b)                                 This Amendment No. 1 to Securities Purchase
Agreement may be signed in any number of counterparts, which together will be
one and the same instrument.  This Amendment No. 1 to Securities Purchase
Agreement shall be effective upon the Company’s receipt of a written instrument
signed by one or more Investors representing greater than 50% of the aggregate
principal amount of all Shares then outstanding.

 

--------------------------------------------------------------------------------


 

(c)                                  This Amendment No. 1 to Securities Purchase
Agreement shall be binding upon the Company and Investor and their respective
successors and assigns.

 

(d)                                 This Amendment No. 1 to Securities Purchase
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof.

 

(e)                                  All terms not otherwise defined herein
shall have the meanings ascribed to them in the Securities Purchase Agreement.

 

 

MEDICALCV, INC.

 

 

 

 

 

By:

 

 

 

 

Marc P. Flores, Chief Executive Officer

 

 

 

INVESTOR

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------